Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin Bartholomew on 8/30/2022.
The application has been amended as follows: 
Claim 1, lines 18-19 read “relative to a reference phase shift, a reference attenuation or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.” and now reads –relative to a reference phase shift and a reference attenuation, the reference attenuation, or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.—
Claim 13, lines 17-18 read “relative to a reference phase shift, a reference attenuation or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.” and now reads –relative to a reference phase shift and a reference attenuation, the reference attenuation, or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.--

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671